DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 03/09/2021
Applicant Arguments						-Receipt Date 03/09/2021		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 03/09/2021. Claims 1-21 are pending. Claims 1, 3, 10, 17, and 20 are amended. 

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. 
Applicant submits:
“Plotnikov would need to disclose that each scalar offset for each of the different trip counts associated with the collapsed loop is precomputed before the resulting precomputed scalar offsets are iteratively applied to the base address. Importantly, Plotnikov contains no such teachings. Instead, Plotnikov discloses that the different vectors of scalar offsets are computed and applied on an ongoing basis.” (Remarks, pages 8-9)
However, this argument is not persuasive because the amended claims do not require all the address modifiers to be precomputed before they are used to generate the addresses 
precomputing an address modifier for each dimension included in the multi-dimensional loop…;
after precomputing the address modifiers for the dimensions of the multi-dimensional loop, generating the plurality of addresses by iteratively applying the precomputed address modifiers
	Plotnikov generates/precomputes a vector of offsets/address modifiers in each iteration through the j-for-loop of Table 24 (the offsets are “for each dimension included in the multi-dimensional loop” since the offsets are generated for each element in each dimension of the multi-dimensional loop), and then, after precomputing those offsets/address modifiers, adds those offsets to a base address to generate addresses to access elements in line 34 of Table 24. 
	Examiner suggests amending the claims such that they clearly require all the address modifiers for the multi-dimensional loop to be precomputed before they are used to generate the addresses and only generating the addresses once all the address modifiers for the entire multi-dimensional loop have been computed. Since Plotnikov generates offsets for its multi-dimensional loop a chunk at a time and has to go back and generate a new chunk of offsets, for the same multi-dimensional loop, after using the previous chunk to generate addresses, amending the claims to require that all the address modifiers for the whole multi-dimensional structure after precomputed before they are ever used to generate the addresses, as described above, will distinguish over Plotnikov. 

	Applicant submits:
“the Examiner's attempt to interpret the claim term, "dimension," broadly enough to cover an iteration of a particular loop, disclosed in Plotnikov, violates the broadest reasonable interpretation rule set forth in the MPEP.” (Remarks, page 10)
	However, this argument is not persuasive because Applicant is misrepresenting Examiner’s interpretation of the term “dimension”- Examiner is interpreting the term “dimension” consistent with its usage in Plotnikov which describes a multi-dimensional structure having dimensions ([0102]-[0106]). Applicant may have misunderstood Examiner’s explanation during the interview for how the offsets of Plotnikov are being generated for each of the dimensions, however, a clear explanation of this mapping was given in pages 4-5 of the last Non-Final Rejection dated 12/09/2020. If Applicant wished to argue that mapping it would be clearer for the record for Applicant to cite to the specific written argument made in the rejection rather than citing an argument made during an interview. 
	
	In the interest of compact prosecution, Examiner offers the following remarks. Applicant’s specification describes using address modifiers to allow for certain computations to be precomputed and then reused when accessing objects in a multi-dimensional loop, thus reducing the total number of computations. Specific to this technique is the way the address modifiers are generated and then used as described in [0044]-[0045] of the Specification. Plotnikov teaches generating offsets to access elements in its multi-dimensional loop, but Plotnikov’s offsets are clearly different from the address modifiers described in Applicant’s Specification. In the last several responses Applicant has presented limited amendments and arguments to point out a distinction between the address modifiers being “for” each of the dimensions of the multi-dimensional loop and Plotnikov’s offsets not being “for” each of the dimensions. However, this is simply not descriptive enough to distinguish over Plotnikov’s .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-16, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plotnikov et al. US 2014/0188961 (hereinafter Plotnikov).
1. (Currently Amended) A system for executing a collapsed multi-dimensional loop, the system comprising: 
a memory that stores a loop configuration instruction for a multi-dimensional loop and stores a plurality of loop instructions included in a one-dimensional loop ([0098], [0101]-[0102], and [0195]: the instruction cache of the front end is a memory that stores instructions for the processor, the instructions would include the MDOFFSET instruction, i.e. a loop configuration instruction, and a plurality of instructions of a collapsed/one-dimensional loop); 
a multi-dimensional address generator that generates a plurality of addresses according to an address pattern ([0101]-[0106]: Table 24 shows accessing elements from memory using a plurality of addresses, see gather instruction in Table 24, generated according to an address pattern, see MDLCINCSTR instruction and vector of strides in Table 24 and details of this instruction at [0064], the associated logic performing these functions is a multi-dimensional address generator) by: 
precomputing an address modifier for each dimension included in the multi-dimensional loop ([0101]-[0106]: Table 24 shows a for-loop at line 15 that precomputes a scalar offset, i.e. an address modifier, for each trip count of each dimension that i and j iterates through in the multi-dimensional loop based on/using the MDOFFSET instruction) based on a respective number of iterations for each dimension included in the plurality of dimensions of the multi-dimensional loop and a respective weight associated with each dimension included in the multi-dimensional loop ([0101]-[0106] and Table 24: MDOFFSET calculates the scalar offset, also referred to as a segment address, based on a first operand V1/zmm_tmp which contains a number of coordinates/iterations for each dimension of the multi-dimensional loop and based on a second operand V2/A which contains the sizes/weights of each dimension of the multi-dimensional loop); and 
after precomputing the address modifiers for the dimensions of the multi-dimensional loop, generating the plurality of addresses by iteratively applying the precomputed address modifiers to a base address when a corresponding loop index is incremented ([0101]-[0106] and Table 24 lines 34-38: the for-loop for the gather instruction generates addresses by iteratively applying the address offsets/modifiers, after precomputing them in the for-loop of Table 24 line 15, to base address A when corresponding loop index j for the gather loop is incremented); 
a load/store unit that accesses an object based on a first address from the plurality of addresses ([0101]-[0106] and Table 24: the loading done in Table 24 lines 34-38 accesses an object based on a first address from the plurality of addresses generated by the gather for loop, the corresponding unit performing the loading is a load/store unit); and 
a vector unit that performs one or more operations on the object based on a first loop instruction included in the plurality of loop instructions (Table 24 lines 39-40: vector_computation(zmm_A) performs operations on the loaded object based on vector instructions, any one of which would be a first loop instruction; [0196]: execution units 1062 contains an execution unit to perform operations on vector, thus execution units 1062 includes a vector unit which would perform the vector_computation instruction).

	Regarding claim 2, Plotnikov teaches:
2. (Previously Presented) The system of claim 1, wherein the loop configuration instruction further specifies a plurality of iteration numbers and a plurality of iteration weights ([0101]-[0106]: MDOFFSET, i.e. the loop configuration instruction, specifies V1 which is a plurality of iteration numbers and V2 which is a plurality of iteration sizes/weights).

	Regarding claim 3, Plotnikov teaches:
3. (Currently Amended) The system of claim 1, wherein the multi-dimensional address generator further performs an increment or decrement operation based on the address pattern and a second loop instruction included in the plurality of loop instructions ([0064] and Table 24 lines 15-32: MDLCINCSTR, which performs increment operations based on the address pattern, is second third loop instruction and is executed after the scalar_offset_A is added to the address pattern zmm0, the circuitry for executing this instruction is an address generator).

	Regarding claim 6, Plotnikov teaches:
6. (Previously Presented) The system of claim 1, wherein the loop configuration instruction comprises a very long instruction word (VLIW) instruction ([0194]: the core 1090 is a VLIW core, thus the MDOFFSET instruction is a VLIW instruction to be executed on the VLIW core)

	Regarding claim 7, Plotnikov teaches:
7. (Previously Presented) The system of claim 1, wherein the load/store unit includes saturation logic, at least one of the plurality of loop instructions specifies a saturation option, and the saturation logic performs a saturation operation on the object based on the saturation option ([0145] and [0197]: memory access instructions, which would be handled by the load and store units in memory access unit 1064, includes field 654C which specifies a data manipulation operation such as up conversion of a source, i.e. a saturation option).

	Regarding claim 8, Plotnikov teaches:
8. (Previously Presented) The system of claim 1, wherein the load/store unit includes rounding logic, at least one of the plurality of loop instructions specifies a rounding option, and the rounding logic performs a rounding operation on the object based on the rounding option ([0145] and [0197]: memory access instructions, which would be handled by the load and store units in memory access unit 1064, includes field 654C which specifies a data manipulation operation such as up conversion of a source or down conversion of a destination, i.e. a rounding option).

	Regarding claim 9, Plotnikov teaches:
9. (Previously Presented) The system of claim 1, wherein at least one of the plurality of loop instructions specifies at least one of a data type ([0136]: field 764 of a memory access instruction specifies a data element width/ data type) and a data distribution option.

	Regarding claim 10, Plotnikov teaches:
10. (Currently Amended) A computer-implemented method for executing a collapsed multi-dimensional loop, the method comprising: 
receiving a configuration instruction for a multi-dimensional loop ([0101]-[0102]: the MDOFFSET instruction is a loop configuration instruction for a multi-dimensional loop); 
generating a plurality of addresses according to an address pattern ([0101]-[0106]: Table 24 shows accessing elements from memory using a plurality of addresses, see gather instruction in Table 24, generated according to an address pattern, see MDLCINCSTR instruction and vector of strides in Table 24 and details of this instruction at [0064]) by: 
precomputing an address modifier for each dimension included in the multi-dimensional loop ([0101]-[0106]: Table 24 shows a for-loop at line 15 that precomputes a scalar offset, i.e. an address modifier, for each trip count of each dimension that i and j iterates through in the multi-dimensional loop based on/using the MDOFFSET instruction) based on a respective number of iterations for each dimension included in the multi-dimensional loop and a respective weight associated with each dimension included in the multi-dimensional loop ([0101]-[0106] and Table 24: MDOFFSET calculates the scalar offset, also referred to as a segment address, based on a first operand V1/zmm_tmp which contains a number of coordinates/iterations for each dimension of the multi-dimensional loop and based on a second operand V2/A which contains the sizes/weights of each dimension of the multi-dimensional loop); and 
after precomputing the address modifiers for the dimensions of the multi-dimensional loop, generating the plurality of addresses by iteratively applying the precomputed address modifiers to a base address when a corresponding loop index is incremented ([0101]-[0106] and Table 24 lines 34-38: the for-loop for the gather instruction generates addresses by iteratively applying the address offsets/modifiers, after precomputing them in the for-loop of Table 24 line 15, to base address A when corresponding loop index j for the gather loop is incremented); 
a load/store unit that: 
accesses an object based on a first address from the plurality of addresses ([0101]-[0106] and Table 24: the loading done in Table 24 lines 34-38 accesses an object based on a first address from the plurality of addresses generated by the gather for loop, the corresponding unit performing the loading is a load/store unit); and 
executing the collapsed multi-dimensional loop as a single loop based on the plurality of addresses by accessing an object based on a first address from the plurality of addresses (Table 24: the outer for-loop at line 14 executes the collapsed multi-dimensional loop at line 39, based on the plurality of addresses generated by the loop at line 15, by accessing objects using a first address of the plurality of addresses accessed at line 34).

	Regarding claim 11, Plotnikov teaches: 
11. (Previously Presented) The method of claim 10, wherein executing the collapsed multi-dimensional loop comprises performing one or more operations on the object accessed based on the plurality of addresses (Table 24 lines 39-40: vector_computation(zmm_A) performs operations on the loaded objects accessed using the plurality of addresses).

	Regarding claim 12, Plotnikov teaches:
12. (Previously Presented) The method of claim 10, wherein executing the collapsed multi-dimensional loop comprises performing an increment or decrement operation on the object accessed based on the plurality of addresses (Table 24: the gather for-loop increments the object accessed based on the plurality of addresses by incrementing A[zmm0[j]] to access the next object).

	Regarding claim 13, Plotnikov teaches: 
13. (Previously Presented) The method of claim 10, wherein the configuration instruction further specifies a plurality of iteration numbers and a plurality of iteration weights ([0101]-[0106]: MDOFFSET, i.e. the loop configuration instruction, specifies V1 which is a plurality of iteration numbers and V2 which is a plurality of iteration sizes/weights).

	Regarding claim 14, Plotnikov teaches:
14. (Previously Presented) The method of claim 10, wherein executing the collapsed multi-dimensional loop comprises accessing the object based on the plurality of addresses  (Table 24 lines 34-38: gather(A,zmm0) accesses an object from an address based on the plurality of addresses generated using zmm0 and base address A).

	Regarding claim 15, Plotnikov teaches:
15. (Previously Presented) The method of claim 14, wherein accessing the object is further based on at least one of a data type ([0136]: field 764 of a memory access instruction specifies a data element width/ data type) and a distribution type.

	Regarding claim 16, Plotnikov teaches:
16. (Previously Presented) The method of claim 14, wherein executing the collapsed multi-dimensional loop further comprises executing one or more operations on the object based on at least one of a saturation option ([0145] and [0197]: memory access instructions, which would be handled by the load and store units in memory access unit 1064, includes field 654C which specifies a data manipulation operation such as up conversion of a source, i.e. a saturation option) and a rounding option.

	Regarding claim 20, Plotnikov teaches:
20. (Currently Amended) A system for executing a computer vision application, the system comprising: 
a programmable vector processor ([0212]-[0213]: processor 1310) that: 
executes a collapsed multi-dimensional loop included in the computer vision application as a single loop ([0094]-[0095]: a multi-dimensional loop is collapsed and vectorized, i.e. executed as a single loop) based on a plurality of addresses generated according to an address pattern (Table 24: the outer for-loop at line 14 executes the collapsed multi-dimensional loop at line 39, based on the plurality of addresses generated by the loop at line 15, by accessing objects using a first address of the plurality of addresses accessed at line 34) by: 
precomputing an address modifier for each dimension included in the multi-dimensional loop ([0101]-[0106]: Table 24 shows a for-loop at line 15 that precomputes a scalar offset, i.e. an address modifier, for each trip count of each dimension that i and j iterates through in the multi-dimensional loop based on/using the MDOFFSET instruction) based on a respective number of iterations for each dimension included in the multi-dimensional loop and a respective weight associated with each dimension included in the multi-dimensional loop ([0101]-[0106] and Table 24: MDOFFSET calculates the scalar offset, also referred to as a segment address, based on a first operand V1/zmm_tmp which contains a number of coordinates/iterations for each dimension of the multi-dimensional loop and based on a second operand V2/A which contains the sizes/weights of each dimension of the multi-dimensional loop); and 
after precomputing the address modifiers for the dimensions of the multi-dimensional loop, generating the plurality of addresses by iteratively applying the precomputed address modifiers to a base address when a corresponding loop index is incremented ([0101]-[0106] and Table 24 lines 34-38: the for-loop for the gather instruction generates addresses by iteratively applying the address offsets/modifers, after precomputing them in the for-loop of Table 24 line 15, to base address A when corresponding loop index j for the gather loop is incremented) in order to access an object based on a first address from the plurality of addresses ([0101]-[0106] and Table 24: the loading done in Table 24 lines 34-38 accesses an object based on a first address from the plurality of addresses generated by the gather for loop, the corresponding unit performing the loading is a load/store unit); 
a fixed-function accelerator that accelerates a fixed processing operation included in the computer vision application ([0191]: the processor is provided with a graphics core is provided for accelerating processing operations, i.e. fixed processing operations); and 
a reduced instruction set computer (RISC) core that coordinates the programmable vector processor and the fixed-function accelerator  ([0194] and [0212]-[0214]: the controller is integrated into a processor, which is a RISC processor, see [0194], and communicates with processors 1310, 1315, and 1345).

	Regarding claim 21, Plotnikov teaches:
21. (Previously Presented) The system of claim 1, wherein the first address is further based on a first modifier included in the address pattern that is associated with a current iteration of the one-dimensional loop ([0101]-[0106] and Table 24: a first entry in zmm_strides is a first modifier, which the first address generated at lines 34-38 of Table 24 is based on since the first address is based on zmm0 which is populated in the for-loop at line 15 based on the address pattern in zmm_stride that is associated with the current iteration i of the one-dimensional loop).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Plotnikov et al. US 2014/0188961 (hereinafter Plotnikov) in view of Thompson et al. US 6,986,131 (hereinafter Thompson).
Regarding claim 4, Plotnikov teaches: 
4. (Previously Presented) The system of claim 1, the system further comprises a branch/predicate unit ([0195]: branch prediction unit 1032)
Plotnikov does not explicitly teach:
wherein at least one of the plurality of loop instructions is associated with a flag, and the system further comprises a branch/predicate unit that generates the flag (although Plotnikov teaches using flags to control loop completion, see [0107] and Table 25 lines 30-33).
However, Thompson teaches:
wherein at least one of the first loop instruction and the second loop instruction are associated with a flag (col 10 lines 35-59 and col 13 lines 32-42: instructions in a loop are predicated when if-converting the loop body, thus a predicate flag is associated with instructions of the loop body).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the branch prediction unit of Plotnikov to support modulo scheduling using predication to if-convert loops that contain conditional branch instructions as taught by Thompson, such that the instructions in the loop are associated with a predicate flag. This combination 
a branch/predicate unit that generates the flag (Plotnikov [0195] and Thompson col 10 lines 35-59 and col 13 lines 32-42: branch unit 1032 supporting predication and generating the predication flags for the predicated if-converted instructions). 
One of ordinary skill in the art would have been motivated to make this modification to increase instruction level parallelism thus speeding up processing time (Thompson col 8 lines 18-45).

Regarding claim 5, Plotnikov in view of Thompson teaches: 
5. (Previously Presented) The system of claim 4, wherein the branch/predicate unit comprises a modulo counter (Plotnikov [0195] and Thompson col 10 lines 35-59 and col 13 lines 32-42: the branch unit of Plotnikov would generate the flags for the predicated instructions using a modulo counter in order to implement modulo scheduling).

Regarding claim 17, Plotnikov teaches: 
17. (Currently Amended) The method of claim 10, executing an operation based on the address pattern (Table 24 lines 39-40: vector_computation(zmm_A) performs operations on the loaded object based on vector instructions)
Plotnikov does not explicitly teach:
wherein executing the collapsed multi- dimensional loop comprises: 
computing a flag; and
conditionally controlling, based on the flag, operations on the object accessed based on the plurality of addresses.
However, Thompson teaches:
computing a flag (col 10 lines 35-59 and col 13 lines 32-42: instructions in a loop are predicated and a predicate flag is computed when if-converting the loop body); 
conditionally controlling, based on the flag, operations (col 10 lines 35-59 and col 13 lines 32-42: operations are conditionally controlled based on the predicate flag)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the branch prediction unit of Plotnikov to support modulo scheduling using predication to if-convert loops that contain conditional branch instructions as taught by Thompson, such that the instructions in the loop are associated with a predicate flag. This combination would teach:
conditionally controlling, based on the flag, operations on the object accessed based on the plurality of addresses (Plotnikov’s performing of operations on accessed objects would be based on Thompsons predication flag)
One of ordinary skill in the art would have been motivated to make this modification to increase instruction level parallelism thus speeding up processing time (Thompson col 8 lines 18-45).

Regarding claim 18, Plotnikov in view of Thompson teaches: 
18. (Previously Presented) The method of claim 17, wherein computing the flag comprises performing a modulo operation on a counter variable that is associated with the flag (Plotnikov [0195] and Thompson col 10 lines 35-59 and col 13 lines 32-42: the branch unit of Plotnikov would generate the flags for the predicated instructions using a modulo counter in order to implement modulo scheduling).

Regarding claim 19, Plotnikov teaches: 
19. (Previously Presented) The method of claim 10, executing an operation based on the address pattern (Table 24 lines 39-40: vector_computation(zmm_A) performs operations on the loaded object based on vector instructions)
Plotnikov does not explicitly teach:
wherein executing the collapsed multi-dimensional loop comprises: 
computing a flag; 
if the flag matches a first condition, then executing a first operation on the object accessed based on the plurality of addresses; or 
if the flag does not match an activation condition, then executing a second operation on the object accessed based on the plurality of addresses.
However, Thompson teaches:
computing a flag (col 10 lines 35-59 and col 13 lines 32-42: instructions in a loop are predicated and a predicate flag is computed when if-converting the loop body); 
if the flag matches a first condition, then executing a first operation (col 10 lines 35-59, col 11 lines 20-48, and col 13 lines 32-42: instructions in a loop are predicated when if-converting the loop body, the predicate flag is computed and compared to an activation value and executes the loop if the flag matches or the epilogue if the flag does not match); or 
if the flag does not match an activation condition, then executing a second operation (col 10 lines 35-59, col 11 lines 20-48, and col 13 lines 32-42: instructions in a loop are predicated when if-converting the loop body, the predicate flag is computed and compared to an activation value and executes the loop if the flag matches or the epilogue if the flag does not match).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the branch prediction unit of Plotnikov to support modulo scheduling using predication to if-convert loops that contain conditional branch instructions as taught by Thompson, such that the instructions in the loop are associated with a predicate flag. This combination would teach:
if the flag matches a first condition, then executing a first operation on the object accessed based on the plurality of addresses (Plotnikov’s operations on objects that are accessed based on the plurality of addresses would be predicated on a flag as taught by Thomspon such that Plotnikov would execute a first operation on the object if the flag matches a first condition and would execute a second operation on the object if the flag does not match an activation condition); or 
if the flag does not match an activation condition, then executing a second operation on the object accessed based on the plurality of addresses (Plotnikov’s operations on objects that are accessed based on the plurality of addresses would be predicated on a flag as taught by Thomspon such that Plotnikov would execute a first operation on the object if the flag matches a first condition and would execute a second operation on the object if the flag does not match an activation condition).
One of ordinary skill in the art would have been motivated to make this modification to increase instruction level parallelism thus speeding up processing time (Thompson col 8 lines 18-45).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A./Examiner, Art Unit 2183                                                                                                                                                                                                        
	
/William B Partridge/Primary Examiner, Art Unit 2183